NUMBER 13-21-00047-CR

                           COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CARLOS GONZALEZ,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                      Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

       Appellant, Carlos Gonzalez, attempts to appeal the trial court’s overruling of

defendant’s objection to a polygraph examination. The trial court entered an order on

January 19, 2021, overruling appellant’s objection to the polygraph examination-as a

condition of probation.
       On February 8, 2021, the clerk of this court notified appellant it appeared that the

order from which the appeal was taken was not a final, appealable order, and requested

the defect be cured within thirty days or the appeal would be dismissed. Appellant failed

to respond to the Court’s notice.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d

160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include: (1)

certain appeals while on deferred adjudication community supervision, Kirk v. State, 942

S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce

bond, Tex. R. App. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from

the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.--

Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       The Court, having examined and fully considered the notice of appeal, is of the

opinion that there is not an appealable order and this Court lacks jurisdiction over the

matters herein. Accordingly, we dismiss the appeal for want of jurisdiction.



                                                                     JAIME TIJERINA
                                                                     Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
27th day of May, 2021.


                                            2